DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants' arguments filed April 23, 2021 have been fully considered but they are not persuasive.  The Applicants argue that Majumder doesn’t teach or suggest that each nanogrid segment includes an energy storage (Remarks, pages 12-13).  As quoted by the Applicants, Majumder uses “energy storages” (i.e. a plurality) with the DGs, loads and microgrid.  This clearly suggests that there are a plurality of energy storage devices in figure 1.  There are only so many places that these pluralities can fit (all on one branch, grouped on some branches but not others, at least one on each branch, etc.).  Selecting one of these variants is obvious.  MPEP §2143(E).  Majumder, therefore, obviously teaches a microgrid energy storage on each microgrid branch and a nanogrid energy storage on each nanogrid branch.
Furthermore, Majumder’s disclosure in paragraph 2 indicates that there are groupings of DGs, loads and energy storage devices.  This would suggest to the skilled artisan that each Majumder branch (fig 1), with a DG and a load, would also have an energy storage to complete the grouping.  
The claims are rejected as obvious and the standard of proof (preponderance of the evidence) is lower than in an anticipation rejection.  
The Applicants’ comments regarding the combination with Ishchenko are not entirely clear.  On page 14, the Applicants state the limitation they believe is not taught In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Majumder teaches each nanogrid branch obviously includes an energy storage; thus, Ishchenko’s nanogrid protection devices would break a connection between a branch connected to a nanogrid energy storage device and the nanogrid bus. 
No conclusory statements or statements of conjecture were made in the art rejection.  While the Applicants note that such statements are not proper (Remarks, page 14), they do not actually cite to any.
The Applicants’ last argument appears to be that Ishchenko cannot teach the last limitation because its nanogrid controller (131) would not be aware of an islanding condition within the microgrid (Remarks, pages 14-16).  As cited by the Applicants, Ishchenko’s nanogrid controller (131) is responsible for operating the circuit breakers (135a-b) of its nanogrid branches.  This Ishchenko controller responsibility exists for all times the system is operating, including upon the microgrid system operating in the island mode.  It is unclear how the “upon” conditional statement results in a structural limitation that is not present in the combination.  

The Applicants argument concludes by quoting claim 1 with various highlights.  The bolded microgrid system and the underlined to connect the electrical connection between the nanogrid branch connected to the load and the nanogrid bus are not actually accompanied by any arguments indicating why the highlighted limitations are relevant.  
“If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case.”  MPEP §2145.  The Applicants’ arguments do not show any error in the art rejection.  The amendments made to the claims appear to be for clarity only; they do not add any structural or functional limitations that would distinguish over the cited art.  The Applicants do not separately argue against the art rejections of the dependent claims.
The art rejections are maintained.
Claim Objections
Claim 1 is objected to because of errors in the “nanogrid protection devices” paragraph.   
Lines 1-2 of this paragraph define the nanogrid protection devices as being placed “Between the nanogrid branches and the nanogrid bus”.  Lines 3-5, however, recite that opening these nanogrid protection devices breaks an microgrid branches” (emphasis added).  The underlined “microgrid” should be “nanogrid”.  
There is no antecedent basis for the limitations regarding all of the places in which the nanogrid protection devices are connected.  If the Applicants would like the claim to recite that there is a nanogrid protection device between specific components within the bus/branch, then the claim should be amended to explicitly define these structural features. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9, 17, 19 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Majumder (US 2019/02678838) in view of Ishchenko (US 2018/0316188).
With respect to claim 1, Majumder discloses a microgrid system (fig 1; par 27-48), comprising: 
microgrid bus (vertical bus between 4a and 8a-c), electrically connected to an external grid (2); 

nanogrids (5; repeatedly for at least two branches as the microgrid extends down below the figure), electrically connected to the microgrid branches; and 
a microgrid energy storage device (par 2, 28; energy storage devices are obviously included in the branches to create groupings that include a generator 6 and load 7), electrically connected to a respective one of the microgrid branches, wherein upon the microgrid bus being electrically disconnected from the external grid, the microgrid system is configured to operate in island mode (obvious; an island mode is defined as a circuit disconnected from the main grid); and
microgrid protection devices (see citations below) including at least one of 
a protection device (3) connected between the microgrid bus and the external grid, 
protection devices (8a, 8b, 8c) connected between the microgrid branches and the microgrid bus and 
protection devices (8c, 8f) connected between nanogrids and microgrid branches, 
the microgrid protection devices being configured to break at least one of an electrical connection between the microgrid bus and the external grid, electrical connections between the microgrid branches and the microgrid bus and an electrical connections between the nanogrids and the microgrid branches upon at least one of the external grid, the microgrid bus and the microgrid 
wherein each of the nanogrids comprises:
a nanogrid bus (vertical line to the right of 4b; and repeated for each additional nanogrid), electrically connected to a respective one of the microgrid branches, 
nanogrid branches (two shown in item 5), electrically connected to the nanogrid bus, and 
a distributed power supply (DG), a nanogrid energy storage device (par 2, 28; energy storage device(s) are obviously found in each branch that contains a grouping of generator 6 and load 7) and a load (7), each respectively electrically connected to the nanogrid branches (par 28 discloses that each branch obviously includes a generator 6, a load 7, and an energy storage).
Majumder discloses a microgrid (middle of fig 1 between the 8a-c and 8e-f) with a plurality of microgrid branches and a plurality of nanogrids (to the right of 8e-f).  Majumder discloses the protection devices in the claimed locations.  These protection devices are designed to open (to disconnect the buses on either side) upon sensed conditions no longer being acceptable.  This is clearly a “malfunctioning” of the bus being monitored.  The limitations of the last 8 lines of the “microgrid protection devices” paragraph are redundant to the name and placement of the protection devices.  A protection device is “configured to disconnect” because it is a switching device; the does not impart any functional language or operating modes into the claim.
Majumder discloses one nanogrid labeled as item 5 in the figure.  As can be seen, the vertical bus representing the microgrid continues beyond 8c. This indicates that there are obviously more microgrid branches.  With more branches, there would be more nanogrids that each include the same structure as shown in item 5 (each includes a generator 6, load 7, an energy storage). 
Majumder (par 2) discloses that an energy storage device is part of a grouping with the generator and load.  Majumder (par 28) also discloses a plurality of energy storages.  Thus, Majumder provides sufficient teaching to enable the skilled artisan to understand that there would obviously be at least one energy storage on each Majumder microgrid branch and nanogrid branch.  And, if in this plurality there happened to exist a branch without an energy storage, then this branch would not be included in the claimed branches (only those branches with energy storage devices are mapped to the claimed branches).
Majumder does not expressly disclose nanogrid protection devices or a nanogrid controller.  Ishchenko (fig 1-2; par 13-27) discloses an external grid (101a) coupled to a microgrid bus (104a), microgrid branches (110, 120), and a nanogrid (130), 
a central controller (110);
at least one nanogrid controller (130) operably connected to the central controller (par 27 recites that all of the controllers are coupled together);
wherein each of the nanogrids comprise: a nanogrid bus (132) and nanogrid branches (top and bottom horizontal branches of 130), and 

the nanogrid protection device (no antecedent basis in the claim for this limitation) connected between the nanogrid branch connected to the distributed power supply (Majumder teaches that each nanogrid branch includes a DG; see above) and the nanogrid bus is configured to break the electrical connection between the nanogrid branch connected to the distributed power supply and the nanogrid bus (135a/b are “configured” as claimed), and 
the nanogrid protection device (no antecedent basis in the claim for this limitation) connected between the nanogrid branch connected to the nanogrid energy storage device and the nanogrid bus is configured to break the electrical connection between the nanogrid branch connected to the nanogrid energy storage device and the nanogrid bus (135a/b are “configured” as claimed), and
wherein upon the microgrid system operating in the island mode and the nanogrid branch connected to the load malfunctioning, the at least one nanogrid controller (131) controls the respective nanogrid protection device connected between the nanogrid branch connected to the load and the nanogrid bus to connect the electrical connection between the nanogrid branch connected to the load and the nanogrid bus (par 26, lines 1-8). 

Majumder and Ishchenko are analogous because they are from the same field of endeavor, namely nanogrids.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Majumder’s nanogrids to include protection devices, as taught by Ishchenko.  As can be seen in figure 1 of both reference, Majumder (item 5) and Ishchenko (item 130) both disclose a sub-grid that is connected to a point within a microgrid branch.  This sub-grid is a “nanogrid”, as claimed (regardless of whether Ishchenko labels item 130 as such).  The motivation for doing so would have been to protect loads from dangerous conditions in the grid, as is already accomplished with Majumder’s microgrid protection devices.  Adding more protection devices is within the level of ordinary skill in the art.  
With respect to claim 4, Majumder discloses the microgrid energy storage device (par 28) is electrically connected to the microgrid branches, wherein upon a microgrid protection device breaking the electrical connection between the microgrid bus and the external grid, the microgrid system is configured to operate in island mode (par 27).  
Majumder states that each microgrid branch includes “DGs 6, loads 7, and any energy storages (not shown) of the microgrid” (par 28).  Thus, Majumder discloses the presence of microgrid energy storage devices connected to the branches.  An island 
With respect to claim 9, Majumder and Ishchenko combine to disclose the wherein clause, as discussed above in the art rejection of claim 1. The only limitation left in claim 9 is worded slightly differently than in claim 1, but the rejection is the same.  Claim 9 ends with defining a malfunction and the resulting “configured to” structural configuration of a nanogrid protection device.  As previously discussed above (and not addressed or rebutted by the Applicants), the nanogrid protection device has a fixed structure/configuration and this doesn’t change upon any malfunction.  The claim does not impart the functionality of actually opening this nanogrid protection device to break the connection or that the system operates in a certain mode (as argued for in the remarks).  
With respect to claim 17, Majumder discloses the microgrid protection devices each include: second protection devices (8e-8f), connected between the nanogrids and the microgrid branches, and third protection devices (8a-8c), connected between the microgrid branches and the microgrid bus, wherein upon the microgrid system operating in the island mode and a microgrid branch connected to a nanogrid malfunctioning, the second protection device is configured to break the electrical connection between the nanogrid and the microgrid branch and the third protection device is configured to break 
With respect to claim 19, Majumder and Ishchenko combine to disclose the structure of the nanogrids and the structure of the protection devices upon the microgrid operating in the islanding mode (the structure of the protection devices doesn’t change with different operating modes), as discussed above in the art rejection of claims 9 and 4. The references are analogous, as discussed above.  The entirety of the claim is not repeated solely for brevity.
Claim 19 begins with “upon the microgrid system operating in the island mode”.  No such operation mode is present in claim 1.  Claim 1 only recites that “the microgrid protection devices being configured to break at least one of an electrical connection between the microgrid bus and the external grid.”  This statement defines the structure of the protection devices to open/disconnect. The actual functionality of opening/disconnecting to create an island mode is not claimed.  The Applicants have not addressed or rebutted this interpretation.  Thus, it is presumed to be correct.
With respect to claim 22, Majumder discloses each of the nanogrids comprises: a nanogrid bus (vertical line to the right of 4b; and repeated for each additional nanogrid), electrically connected to a respective one of the microgrid branches, nanogrid branches (two shown in item 5), electrically connected to the nanogrid bus, and a distributed power supply (DG), a nanogrid energy storage device (par 28; these aren’t shown in the figures) and a load (7), each respectively electrically connected to the nanogrid branches (shown in fig 1 and discussed in par 28), wherein upon the nanogrid being electrically disconnected from the respective one of the microgrid branches, the 
With respect to claims 23-25, Majumder and Ishchenko combine to disclose the structure of the nanogrids, the nanogrid controller, and the claimed location of nanogrid protection devices. Therefore, the combination teaches that the nanogrid controller is configured to control the nanogrid protection devices to break their connections at all times (including during various malfunctions or islanding events).  Ishchenko’s nanogrid controller is clearly disclosed as having the ability to open a nanogrid protection device to break its electrical connection.  This controller configuration is not taken away or lost upon detecting an islanding mode.
Claims 23-25 are only different in that they attempt to recite different malfunctions.  But the claims are not functional, they each recite the same structure/configuration of the controller to break the connection of one of its nanogrid protection devices (thus, they all cover the same subject matter).  Changing the electrical location of the nanogrid protection device does not affect the configuration of the controller or change the analysis of how the references combine to teach the nanogrid controller’s configuration.
Claims 6, 8, 12-13, 15, 18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Majumder in view of Ishchenko and Thornley (US 9,026,260).
With respect to claim 6, Majumder does not expressly disclose an energy storage protection device.  Thornley disclose a microgrid (fig 1; col. 3-4) comprising an external grid (10), a microgrid bus (25) and a plurality of microgrid branches (see right side of fig 1).  Thornley discloses these microgrid branches may include an energy storage device (50) that includes an energy storage protection device (45) connected between a respective 
Thornley discloses the energy storage protection device is configured to break the electrical connection between the respective one of the microgrid energy storage devices and the respective one of the microgrid branches (because it is a relay). The Thornley energy storage protection device would obviously have this “configured to” structure upon the Majumder microgrid bus malfunctioning.  As discussed above, the structure of a protection device doesn’t change when various parts of the system malfunction.  The “configured to” language does not impart functional limitations into the claim to require the energy storage protection device to be closed upon a specifically sensed malfunction. 
Majumder and Thornley are analogous because they are from the same field of endeavor, namely microgrids with energy storage devices.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure the Majumder energy storage to include a protection device, as taught by Thornley.  The motivation for doing so would have been to have more control over the microgrid.  By using a switch, the energy storage device can be selectively connected to the microgrid only when needed. 
With respect to claim 8, Thornley disclose the microgrid protection devices each include a first energy storage protection device (45) connected between the microgrid energy storage device (50) and a respective one of the microgrid branches (vertical line to the left of 45).

and upon the respective one of the microgrid branches connected to the microgrid energy storage device malfunctioning, the first energy storage protection device is configured to break the electrical connection between the microgrid energy storage43New Patent ApplicationDocket No. 32860-002966-US device and the respective one of the microgrid branches and the second energy storage protection device is configured to break the electrical connection between the respective one of the microgrid branches and the microgrid bus (see “configured to” analysis, above). 
The references are analogous, as discussed above. 
With respect to claim 12, Thornley discloses the microgrid protection devices include an energy storage protection device (45) connected between the microgrid energy storage device and a respective one of the microgrid branches, as discussed above.
The combination teaches upon the line connected between the microgrid energy storage device and the energy storage protection device malfunctioning, the energy storage protection device is configured to break the electrical connection between the microgrid energy storage device and the respective one of the microgrid branches (see “configured to” analysis, above). The references are analogous, as discussed above. 
With respect to claim 13, the references combine to disclose the recited limitations, as discussed above in the art rejections of claims 1 and 12.  Majumder discloses the energy storage unit (par 28) and Thornley disclose the energy storage protection device.  The combination teaches that, upon various malfunctions, the 
With respect to claim 15, Majumder discloses second protection devices (8e-f), each respectively connected between a respective one of the nanogrids and a respective one of the microgrid branches, and Thornley discloses an energy storage protection device (45), connected between the microgrid energy storage device and a respective one of the microgrid branches, as discussed above.
The combination teaches wherein upon the microgrid system operating in the island mode and the microgrid bus malfunctioning (Majumder par 27), the second protection devices are each respectively configured to break the electrical connections between the respective one of the nanogrids and the respective one of the microgrid branches and the energy storage protection device is configured to break the electrical connection between the microgrid energy storage46New Patent ApplicationDocket No. 32860-002966-US device and the respective one of the microgrid branches (see “configured to” analysis, above).  The references are analogous, as discussed above. 
With respect to claim 18, Majumder discloses the microgrid protection devices each include a third protection device (redundant, already recited in claim 17), connected between the microgrid branch connected to the microgrid energy storage device and the microgrid bus.  Thornley discloses an energy storage protection device (45), connected between the microgrid energy storage device and a microgrid branch, as discussed above.
The combination teaches wherein upon the microgrid system operating in the island mode and the microgrid branch connected to the microgrid energy storage device 
With respect to claim 20, Majumder and Thornley combine to disclose the microgrid protection devices each include: second protection devices (Majumder 8e-8f), connected between the nanogrids and the microgrid branches, and an energy storage protection device (Thornley 45), connected between the microgrid energy storage device and a respective one of the microgrid branches, wherein upon the microgrid system operating in the island mode and the line connected between the microgrid energy storage device and the energy storage protection device malfunctioning, the energy storage protection device is configured to break the electrical connection between the microgrid energy storage device and the respective one of the microgrid branches and respective second protection devices is configured to break the electrical connections between the nanogrids and the respective microgrid branches (see “configured to” analysis, above).  The references are analogous, as discussed above.
With respect to claim 21, the combination discloses the recited limitations, as discussed above in the art rejection of claim 13. 
Conclusion
Repeating the interpretation that has previously been presented regarding the phrase “[structure] configured to [function]”.  This limitation is structural.  It defines a structure by the functionality that it can carry out without further modifications.  The claimed protection devices are switches (circuit breakers) that have open and closed positions.  This structure does not change when it is commanded to move between these positions.  If the applicants intend for the claims to overcome the cited art because of specific operating modes, then those modes should be explicitly recited through functional language (not configured to language).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADI AMRANY/Primary Examiner, Art Unit 2836